DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 7,804,093).
Regarding to claim 1, Kim teaches a display panel comprising a substrate and a pixel unit fom1ed on the substrate, wherein
along a thickness direction of the display panel, the pixel unit comprises a driving and light filtering structure and a light emitting element formed at a side of the driving and light filtering structure facing away from the substrate (Fig. 3, column 7, lines 33-40; column 8, lines 6-10, along a thickness direction of the display panel, the pixel unit comprises a driving (circuits including thin-film transistors) and light filtering structure 230, and a light emitting element 3 formed at a side of the driving and light filtering structure facing away from the substrate 110), and
wherein the driving and light filtering structure comprises a driving part and a light filtering part, and the light filtering part is disposed in an accommodating hole penetrating through an insulating layer in the driving part along the thickness direction (Fig. 3, column 7, lines 33-40; column 8, lines 6-10, the driving and light filtering structure comprises a driving part TFT and a light filtering part 230, the light filtering part is disposed in an accommodating hole penetrating through insulating layer 361 in the driving part along the thickness direction).
Regarding to claim 2, Kim teaches the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (Fig. 3, column 7, lines 33-40; column 8, lines 6-10, the driving part comprises thin film transistors (TFT), and the light filtering part comprises a color resisting block. The color filter resists and blocks light of wavelength of unwanted colors).
Regarding to claim 3, Kim teaches the insulating layer comprises an interlayer insulating layer, the TFT comprises an active layer, a gate insulating layer, a gate electrode, and a source-drain layer sequentially disposed in a direction away from the substrate (Fig. 3, column 7, lines 12-20, thin-film transistor an active layer, a gate insulating layer, a gate electrode, and a source-drain layer sequentially disposed in a direction away from the substrate), and wherein the gate electrode and the source-drain layer are respectively disposed on two sides of the interlayer insulating layer (Fig. 3, thin-film transistor having the gate electrode and the source-drain layer are respectively disposed on two sides of the interlayer insulating layer), the source- thin-film transistor having the source-drain layer comprising a source electrode and a drain electrode, the source electrode is connected with the active layer through a source via hole penetrating through the interlayer insulating layer), the drain electrode is connected with the active layer through a drain via hole penetrating through the interlayer insulating layer (Fig. 3, thin-film transistor having the drain electrode is connected with the active layer through a drain via hole penetrating through the interlayer insulating layer), and the accommodating hole penetrates through the interlayer insulating layer along the thickness direction (Fig. 3, pixel electrode 191 connecting drain electrode accommodating hole penetrates through the interlayer insulating layer along the thickness direction).
Regarding to claim 7, Kim teaches the TFT further comprises a passivation layer covering the source-drain layer, the passivation layer extends into the accommodating hole, and the color resisting block is disposed on the passivation layer (Fig. 3, element 180p; column 8, lines 18-20).
Regarding to claim 9, Kim teaches the light emitting element comprises a first electrode comprising a transparent conductive material, a light emitting functional layer, and a second electrode, and the first electrode is disposed on the side of the driving and light filtering structure facing away from the substrate (Fig. 3, column 7, lines 30-40).
Regarding to claim 11, Kim teaches the display panel further comprises a pixel defining layer covering the first electrode, a pixel opening is formed in the pixel defining layer, at least a part of the light emitting functional layer is disposed in the pixel opening, and an orthographic 361, column 8, lines 12-13).
Regarding to claim 12, Kim teaches a manufacturing method of a display panel, comprising:
providing a substrate (Fig. 3, element 110);
forming a driving and light filtering structure comprising a driving part and a light filtering part disposed in an accommodating hole penetrating through an insulating layer in the driving part in a thickness direction of the substrate (Fig. 3, column 7, lines 33-40; column 8, lines 6-10, driving and light filtering structure comprises a driving part TFTs and a light filtering part 230 disposed in an accommodating hole penetrating through an insulating layer 361 in the driving part in a thickness direction of the substrate); and
forming a light emitting element constituting a pixel unit together with the driving and light filtering structure (Fig. 3, column 7, lines 33-40; column 8, lines 6-10, light emitting element constituting a pixel unit 3 together with the driving and light filtering structure).
Regarding to claim 13, Kim teaches the insulating layer comprises an interlayer insulating layer, and the forming the driving and light filtering structure comprises: forming an active layer; forming a gate insulating layer; forming a gate electrode; forming an interlayer insulating material layer; patterning the interlayer insulating material layer to form an interlayer insulating layer having the accommodating hole, a source via hole and a drain via hole; forming a source-drain layer comprising a source electrode and a drain electrode, wherein the source electrode is connected with the active layer through the source via hole, and the drain electrode is connected with the active layer through the drain via hole; and forming the light filtering part in the accommodating hole (Fig. 3, column 7, lines 10-30).
Regarding to claim 14, Kim teaches the forming the driving and light filtering structure further comprises, between the forming the source-drain layer and the forming the light filtering part: forming a passivation layer covering the source-drain layer, wherein the passivation layer extends into the accommodating hole, and the light filtering part is formed on the passivation layer (Fig. 3, element 180p).
Regarding to claim 20, Kim teaches a display device comprising the display panel according to claim 1 (column 1, line 50).
Claims 1-2 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 9,083,002).
Regarding to claim 1, Kim teaches a display panel comprising a substrate and a pixel unit fom1ed on the substrate, wherein
along a thickness direction of the display panel, the pixel unit comprises a driving and light filtering structure and a light emitting element formed at a side of the driving and light filtering structure facing away from the substrate (Fig. 10, column 8, lines 48-60, along a thickness direction of the display panel, the pixel unit comprises a driving (circuits T1/T2/T3 including thin-film transistors) and light filtering structure (filters CF1/CF2/CF3), and a light emitting element (including pixels PX1/PX2/PX3) formed at a side of the driving and light filtering structure facing away from the substrate 10), and
wherein the driving and light filtering structure comprises a driving part and a light filtering part, and the light filtering part is disposed in an accommodating hole penetrating through an insulating layer in the driving part along the thickness direction (Fig. 10, column 8, lines 50-60, the driving and light filtering structure comprises a driving part T1/T2/T3 and a light filtering part CF1/CF2/CF3, the light filtering part is disposed in an accommodating hole penetrating through insulating layer 30 in the driving part along the thickness direction).

    PNG
    media_image1.png
    731
    1637
    media_image1.png
    Greyscale

Regarding to claim 2, Kim teaches the driving part comprises a thin film transistor (TFT), and the light filtering part comprises a color resisting block (column 8, lines 52-53, the driving part comprises thin film transistor (TFT), and the light filtering part comprises color resisting blocks. The red filter resists green/blue light, the blue filter resists green/red light, and the green filter resists red/blue light).
Regarding to claim 12, Kim teaches a manufacturing method of a display panel, comprising:
providing a substrate (Fig. 10, element 10);
forming a driving and light filtering structure comprising a driving part and a light filtering part disposed in an accommodating hole penetrating through an insulating layer in the driving part in a thickness direction of the substrate (Fig. 10, column 8, lines 50-60, driving and light filtering structure comprises a driving part T1/T2/T3 and a light filtering part CF1/CF2/CF3 disposed in an accommodating hole penetrating through an insulating layer 30 in the driving part in a thickness direction of the substrate); and
forming a light emitting element constituting a pixel unit together with the driving and light filtering structure (Fig. 10, light emitting element constituting a pixel unit PX1/PX2/PX3 together with the driving and light filtering structure).
Regarding to claim 20, Kim teaches a display device comprising the display panel according to claim 1 (column 1, lines 53-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 7,804,093), as applied to claims 1-3 above, in view of Jeon et al. (U.S. Patent Application Publication No. 2014/0151708).
Regarding to claim 4, Kim does not disclose the driving part further comprises a light shielding layer provided between the active layer and the substrate, and an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate. Jeon teaches a driving part comprises a light shielding layer provided between the active layer and the substrate, and an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate (Fig. 19, element 110; [0067], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding to claim 5, Jeon teaches the driving part further comprises a buffer layer provided on a side of the substrate facing the active layer, a part of the buffer layer is provided between the substrate and the light shielding layer (Fig. 19, layer 120), and the accommodating hole penetrates through the buffer layer ([0031], last 5 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Jeon to provide a buffer layer on a side of the substrate facing the active layer, a part of the buffer layer is provided between the substrate and the light shielding layer, and the accommodating hole penetrates through the buffer layer in order to enhance performance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 7,804,093), as applied to claims 1-3 above, in view of Lee et al. (U.S. Patent Application Publication No. 2018/0166435).
Regarding to claim 6, Kim does not disclose the driving part further comprises an electrostatic discharge line disposed on a same layer as the source-drain layer. Lee teaches a driving part comprises an electrostatic discharge line disposed on a same layer as the source-drain layer ([0007], last 5 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Lee to comprise in the driving part an electrostatic discharge line on a same layer as the source-drain .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 7,804,093), as applied to claims 12-13 above, in view of Jeon et al. (U.S. Patent Application Publication No. 2014/0151708).
Regarding to claim 16, Kim does not disclose between the providing the substrate and the forming the active layer, forming a light shielding layer, wherein an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate. Jeon teaches between the providing the substrate and the forming the active layer, forming a light shielding layer, wherein an orthographic projection of the active layer on the substrate is located within an orthographic projection of the light shielding layer on the substrate (Fig. 19, element 110; [0067], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Jeon to form between the providing the substrate and the forming the active layer a light shielding layer, and have an orthographic projection of the active layer on the substrate within an orthographic projection of the light shielding layer on the substrate, in order to prevent external light to enter the active layer, thus to increase performance.
Regarding to claim 17, Jeon teaches between the forming the light shielding layer and the forming the active layer: forming a buffer layer on the substrate and the light shielding layer, (Fig. 19, layer 120), wherein the accommodating hole penetrates through the buffer layer ([0031], last 5 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim in view of Jeon to form between the forming the light shielding layer and the forming the active layer a buffer layer on 
Allowable Subject Matter
Claims 8, 10, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the light filtering part further comprises a light shielding flange formed on a side of the color resisting block facing away from the substrate, the light shielding flange is disposed around the accommodating hole and connected to the color resisting block in the accommodating hole, and a material of the light shielding flange is same as a material of the color resisting block connected to the light shielding flange” in combination with the limitations recited in claims 1-2.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the display panel further comprises a planarization layer between the driving and light filtering structure and the light emitting element, a surface of the planarization layer facing away from the driving and light filtering structure is a flat surface, and the first electrode is disposed on the surface of the planarization layer facing away from the driving and light filtering structure” in combination with the limitations recited in claims 1-2 and 9.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “exposing and developing the color resist material layer to form a color resisting block positioned in the accommodating hole and a light shielding flange positioned 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828